DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2020, was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan D. Hanish Reg. No. 57821 on July 28, 2022.

The application has been amended as follows:

1. (Currently Amended) A computer-implemented method comprising:
generating, by a computer system having at least one hardware processor, at least one contingency table based on a plurality of historical data points, each one of the plurality of historical data points having a corresponding manifestation value for each one of a plurality of variable categories, the at least one contingency table comprising, for each one of the manifestation values for each one of the plurality of variable categories, a corresponding number of times the manifestation value for the variable category coincides with each manifestation value of each other variable category of the plurality of variable categories in the plurality of historical data points;
for each one of the manifestation values for each one of the plurality of variable categories, calculating, by the computer system, a corresponding restriction index for each manifestation value for each other variable category in the plurality of variable categories based on a manifestation space value and a prediction space value using the at least one contingency table, the manifestation space value comprising a number of different manifestation values for the other variable category in the plurality of historical data points and corresponding to a first space containing every historical manifestation of a dependent variable in the plurality of historical data points, and the prediction space value comprising a number of different manifestation values for the other variable category coinciding with the manifestation value for the variable category in the plurality of historical data points and corresponding to a second space containing every historical manifestation of the dependent variable in the plurality of historical data points that a given predictor manifestation predicts;
detecting, by the computer system, an anomaly in a new data point that is not included in the plurality of historical data points and that has a corresponding manifestation value for each one of the plurality of variable categories based on the restriction index for the corresponding manifestation value for at least one of the plurality of variable categories in the new data point; and 
causing, by the computer system, a notification of the anomaly in the new data point to be displayed on a computing device based on the detecting of the anomaly.

8. (Currently Amended) A system comprising: 
at least one hardware processor; and 
a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations comprising: 
generating at least one contingency table based on a plurality of historical data points, each one of the plurality of historical data points having a corresponding manifestation value for each one of a plurality of variable categories, the at least one contingency table comprising, for each one of the manifestation values for each one of the plurality of variable categories, a corresponding number of times the manifestation value for the variable category coincides with each manifestation value of each other variable category of the plurality of variable categories in the plurality of historical data points; 38 
for each one of the manifestation values for each one of the plurality of variable categories, calculating a corresponding restriction index for each manifestation value for each other variable category in the plurality of variable categories based on a manifestation space value and a prediction space value using the at least one contingency table, the manifestation space value comprising a number of different manifestation values for the other variable category in the plurality of historical data points and corresponding to a first space containing every historical manifestation of a dependent variable in the plurality of historical data points, and the prediction space value comprising a number of different manifestation values for the other variable category coinciding with the manifestation value for the variable category in the plurality of historical data points and corresponding to a second space containing every historical manifestation of the dependent variable in the plurality of historical data points that a given predictor manifestation predicts; 
detecting an anomaly in a new data point that is not included in the plurality of historical data points and that has a corresponding manifestation value for each one of the plurality of variable categories based on the restriction index for the corresponding manifestation value for at least one of the plurality of variable categories in the new data point; and 
causing a notification of the anomaly in the new data point to be displayed on a computing device based on the detecting of the anomaly.

15. (Currently Amended) A non-transitory machine-readable storage medium, tangibly embodying a set of instructions that, when executed by at least one hardware processor, causes the at least one processor to perform operations comprising: 
generating at least one contingency table based on a plurality of historical data points, each one of the plurality of historical data points having a corresponding manifestation value for each one of a plurality of variable categories, the at least one contingency table comprising, for each one of the manifestation values for each one of the plurality of variable categories, a corresponding number of times the manifestation value for the variable category coincides with each manifestation value of each other variable category of the plurality of variable categories in the plurality of historical data points; 
for each one of the manifestation values for each one of the plurality of variable categories, calculating a corresponding restriction index for each manifestation value for each other variable category in the plurality of variable categories based on a manifestation space value and a prediction space value using the at least one contingency table, the manifestation space value comprising a number of different manifestation values for the other variable category in the plurality of historical data points and corresponding to a first space containing every historical manifestation of a dependent variable in the plurality of historical data points, and the prediction space value comprising a number of different manifestation values for the other variable category coinciding with the manifestation value for the variable category in the plurality of historical data points and corresponding to a second space containing every historical manifestation of the dependent variable in the plurality of historical data points that a given predictor manifestation predicts; 
detecting an anomaly in a new data point that is not included in the plurality of historical data points and that has a corresponding manifestation value for each one of the plurality of variable categories based on the restriction index for the corresponding manifestation value for at least one of the plurality of variable categories in the new data point; and 
causing a notification of the anomaly in the new data point to be displayed on a computing device based on the detecting of the anomaly.

Allowable Subject Matter
Claims 1-20 are pending and allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art on record does not teach the combination of the independent claims limitations.
In (claims 1, 8 and 15), the prior art on record does not explicitly disclose “for each one of the manifestation values for each one of the plurality of variable categories, calculating a corresponding restriction index for each manifestation value for each other variable category in the plurality of variable categories based on a manifestation space value and a prediction space value using the at least one contingency table, the manifestation space value comprising a number of different manifestation values for the other variable category in the plurality of historical data points and corresponding to a first space containing every historical manifestation of a dependent variable in the plurality of historical data points, and the prediction space value comprising a number of different manifestation values for the other variable category coinciding with the manifestation value for the variable category in the plurality of historical data points and corresponding to a second space containing every historical manifestation of the dependent variable in the plurality of historical data points that a given predictor manifestation predicts”.
As dependent claims 2-7, 9-14 and 16-20 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 

Below are references considered to be the closest related prior art:
Gogoi (“Anomaly Detection Analysis of Intrusion Data using Supervised & Unsupervised Approach” February 2010) teaches estimating a normal behavior of the system to be protected, and generate an anomaly alarm whenever the deviation between a given observation at an instant and the normal behavior exceeds a predefined threshold.
HONG (CN 111798274 B) teaches calculating according to a preset index prediction model, the operation characteristic data information and the first historical data to obtain a prediction value of a preset index of each retailer; calculating a deviation value of each retailer according to the prediction value and the second historical data, and determining a size relationship with a preset threshold; determining abnormal retailers in the retailers according to the size relationship; and according to the distance information between the retailers, the abnormal retailers in the retailers and a preset algorithm, determining the abnormal retail major household in the retailers. Abnormal retailers can be identified and abnormal large retailers can be further identified, so that manpower is saved and the identification accuracy is improved.
Ping (CN 110888788 A) teaches an abnormity detection method and device, computer equipment and a storage medium. The method comprises the following steps: if a to-be-detected index is a periodic significant index, obtaining historical prediction data corresponding to a plurality of time points before a preset time point of the to-be-detected index; inputting the plurality of historical prediction data into a prediction model to obtain a dynamic prediction result corresponding to a preset time point; obtaining a monitoring result corresponding to a preset time point, and calculating a residual error between the dynamic prediction result and the monitoring result; if the residual error exceeds a preset range, recording a monitoring result into an abnormal log, and detecting whether an abnormal event exists or not based on the abnormal log; and if the abnormal event exists, sending an abnormal event alarm to the operation and maintenance terminal.
Baughman (US 20160321599 A1)  teaches Post-processing corrections can be applied to operational numerical model forecasts of weather variables to reduce forecast model errors. The post-processing technique is based on an analog post-processing correction scheme. In the analog scheme, the system searches for previous model forecasts that are similar to the current forecast, and modifies the current forecast based on errors in such previous predictions. An “abnormal (or abnormal) index” can be generated for each analog as a function of several meteorology variables (i.e., humidity, pressure and temperature) and two experience coefficients. The abnormal index can be used to exclude some errors. Furthermore, dynamic weights based on the “abnormal index” can be applied to the errors. Using the “abnormal index” weights in a post-processing technique may generate a more accurate air quality forecast.

However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically: “for each one of the manifestation values for each one of the plurality of variable categories, calculating a corresponding restriction index for each manifestation value for each other variable category in the plurality of variable categories based on a manifestation space value and a prediction space value using the at least one contingency table, the manifestation space value comprising a number of different manifestation values for the other variable category in the plurality of historical data points and corresponding to a first space containing every historical manifestation of a dependent variable in the plurality of historical data points, and the prediction space value comprising a number of different manifestation values for the other variable category coinciding with the manifestation value for the variable category in the plurality of historical data points and corresponding to a second space containing every historical manifestation of the dependent variable in the plurality of historical data points that a given predictor manifestation predicts”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165 

/William B Partridge/Primary Examiner, Art Unit 2183